851 F.2d 1501
271 U.S.App.D.C. 274
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.REGINA CONSTRUCTION CORPORATION, Appellant,v.SEIDMAN & SEIDMAN.
No. 87-7203.
United States Court of Appeals, District of Columbia Circuit.
June 29, 1988.

Before MIKVA, EDWARDS, and WILLIAMS, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This case was considered on the record on appeal from the United States District Court for the District of Columbia and on the briefs filed by the parties.  The court has determined that the issues presented occasion no need for a published opinion.  See D.C.Cir. Rule 14(c).  For the reasons set forth in the accompanying memorandum, it is


2
ORDERED and ADJUDGED by the court that the order of the District Court from which this appeal has been taken be reversed.  It is


3
FURTHER ORDERED that Appellee's request for costs and fees pursuant to Fed.R.App.P. 38 be denied.


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir. Rule 15.

MEMORANDUM

5
This case is before the court on Regina's appeal from the imposition of sanctions pursuant to Federal Rule of Civil Procedure 11.  We reverse.


6
The unrebutted evidence before the district court indicates that before commencing this action, Regina did not know and had no way of knowing that any partners of Seidman & Seidman resided in Virginia.  Apx. 52.  Without this knowledge, Regina could properly file an action in which district court jurisdiction is founded in diversity.  28 U.S.C. Sec. 1332 (1982).  Therefore, it was improper to find a violation of Fed.R.Civ.P. 11 and award sanctions thereunder.


7
Given our disposition of this appeal, we deny Seidman's application for costs under Fed.R.App.P. 38.